Exhibit 10.1

 

 

 

GRAY TELEVISION, INC.
EXECUTIVE AND KEY EMPLOYEE
CHANGE In CONTROL SEVERANCE PLAN

 

Effective as of August 7, 2017

 

 

 

 

 

 

 

 

 

 

Page 1 of 24

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

 

Section 1

Definitions

3

     

Section 2

Participation

7

     

Section 3

Eligibility for Benefits

7

     

Section 4

Severance Benefits After a Change in Control

8

     

Section 5

Tax Adjustments

9

     

Section 6

Other Severance Benefits Under Other Programs or Under Law

9

     

Section 7

Administration

10

     

Section 8

Miscellaneous

11

     

Section 9

Amendment or Termination of the Plan

14

     

Section 10

Restrictive Covenants

14

 

 

Page 2 of 24

--------------------------------------------------------------------------------

 

  

GRAY TELEVISION, Inc.
EXECUTIVE AND KEY EMPLOYEE
CHANGE In CONTROL SEVERANCE PLAN

 

Effective as of August 7, 2017

 

Section 1

Definitions

 

Capitalized terms used in the Plan and not elsewhere defined herein shall have
the meanings set forth in this Section:

 

1.1     “Affiliate” shall mean a Person that directly, or indirectly through one
or more intermediaries, controls, is controlled by, or is under common control
with, the Person specified.

 

1.2     “Agreement” shall mean a confidential settlement agreement and general
release in the form attached hereto as Exhibit A.

 

1.3     “Base Salary” shall mean the greater of (a) the Participant’s annual
rate of base pay on the Participant’s Termination Date and (b) the Participant’s
highest annual rate of base pay during the 90-day period preceding the Change in
Control, in each case as reflected on the Employer’s payroll records, and not
including bonuses, overtime pay, compensatory time-off, commissions, incentive
or deferred compensation, employer contributions towards employee benefits, or
any other additional compensation.  For purposes of this Plan, a Participant’s
annual base pay or annual salary shall include any salary reduction
contributions made on his or her behalf to any plan of the Company or the
Employer under Section 125, 132(f) or 401(k) of the Code.

 

1.4     “Board” shall mean the Board of Directors of the Company, or such person
or group of persons (including without limitation a committee of such Board of
Directors) to whom such Board of Directors delegates responsibilities under this
Plan.

 

1.5     “Cause” shall mean any of the following:

 

(a)     conduct by the Participant that amounts to fraud, dishonesty, gross
negligence or willful misconduct in the performance of his or her duties to the
Company, or conduct that has materially and adversely affected the business,
reputation or interest of the Company or any of its Affiliates;

 

(b)     the breach by the Participant of any covenant, promise or agreement with
the Company, or the failure by the Participant to otherwise perform his or her
duties to the Company in the manner and to the extent required, or the breach by
the Participant of any other obligation owed by the Participant to the Company
or the failure by the Participant to comply with policies, procedures and
directions adopted or established by the Company;

 

(c)     the indictment or conviction of the Participant of a felony; or

 

(d)     misappropriation of or intentional material damage to the property or
business of the Company.

 

1.6     “Capital Stock” of any Person shall mean any and all shares, interests,
rights to purchase, warrants, options, participations or other equivalents of or
interests in (however designated) corporate stock or other equity
participations, including partnership interests, whether general or limited, of
such Person, including any Preferred Stock.

 

1.7     Reserved

 

Page 3 of 24

--------------------------------------------------------------------------------

 

 

1.8     “Change in Control” shall mean the occurrence (after the effective date
of this Plan) of any of the following events:

 

(a)     any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Exchange Act) becomes the “beneficial owner” (as defined in Rules
13d-3 and 13d-5 under the Exchange Act), directly or indirectly, of more than
50% of the total voting power represented by the outstanding Voting Stock of the
Company; provided, however, that, for purposes of this definition, the following
acquisitions shall not constitute a Change in Control: (i) any acquisition
directly from the Company; (ii) any acquisition by the Company; (iii) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company; (iv) any
acquisition by any such person or group pursuant to a transaction that complies
with clauses (i) and (ii) of Section 1.8(c); or (v) any acquisition by a
Permitted Holder;

 

(b)     during any period of two (2) consecutive years individuals who at the
beginning of such period constitute the Board of Directors of the Company cease
for any reason to constitute at least a majority thereof, unless the election,
or the nomination for election, by the Company’s shareholders, of each new
director is approved by a vote of at least two-thirds (2/3) of the directors
then still in office who were directors at the beginning of the period but
excluding any individual whose initial assumption of office occurs as a result
of either an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a person other than the Board of Directors of the
Company;

 

(c)     consummation of a reorganization, merger, statutory share exchange or
consolidation or similar transaction involving the Company or any of its
Subsidiaries, a sale or other disposition of all or substantially all of the
assets of the Company, or the acquisition of assets or securities of another
entity by the Company or any of its Subsidiaries (each, a “Business
Combination”), in each case unless, following such Business Combination, (i) the
“beneficial owners” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act)
of the total voting power represented by the outstanding Voting Stock of the
Company immediately prior to consummation of such Business Combination
beneficially own, immediately following consummation of such Business
Combination, directly or indirectly, more than 50% of the total voting power
represented by the then-outstanding Voting Stock (or, for a non-corporate
entity, equivalent securities) of the entity resulting from such Business
Combination (including, without limitation, an entity that, as a result of such
transaction, owns the Company or all or substantially all of the Company’s
assets either directly or through one or more subsidiaries), and (ii) no
“person” or “group” (as such terms are used in Sections 13(d) and 14(d) of the
Exchange Act), other than a Permitted Holder, is the “beneficial owner” (as
defined in Rules 13d-3 and 13d-5 under the Exchange Act), directly or
indirectly, of more than 50% of the total voting power represented by the
then-outstanding Voting Stock (or, for a non-corporate entity, equivalent
securities) of the entity resulting from such Business Combination, except to
the extent that such ownership existed prior to the Business Combination; or

 

(d)     approval by the Company’s shareholders of a complete liquidation or
dissolution of the Company.

 

1.9     “COBRA” shall mean Part 6 of Subtitle B of Title I of ERISA.

 

1.10     “Code” shall mean the Internal Revenue Code of 1986, as amended.

 

1.11     “Company” shall mean Gray Television, Inc., a Georgia corporation.

 

1.12     “Disability” shall mean, with respect to any Participant, that such
Participant (a) as determined by the Board in its sole discretion, is unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months, or (b) is, by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than twelve (12) months, receiving
income replacement benefits for a period of not less than three (3) months under
an accident and health plan covering employees of the Company or an Affiliate
thereof.

 

Page 4 of 24

--------------------------------------------------------------------------------

 

 

1.13     “Eligible Employees” shall mean all Executive Officers and Key
Employees of an Employer.

 

1.14     “Employer” shall mean the Company and its Subsidiaries and Affiliates
that participate in the Plan with the approval of the Board.

 

1.15     “Employment Agreement” shall mean any effective employment, severance,
consulting or similar agreement (including any offer letter) between the
Employer and a Participant.

 

1.16     “ERISA” shall mean the Employee Retirement Income Security Act of 1974,
as amended.

 

1.17     “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended, and the rules and regulations thereunder, as such law, rules and
regulations may be amended from time to time.

 

1.18     “Executive Officer” shall mean each active, full-time executive officer
of the Company, as designated from time to time by the Board.

 

1.19     “Good Reason” shall mean the occurrence of any of the following events:
(a) a material and permanent diminution of the authority, duties or
responsibilities of the Participant; (b) a material diminution in the
Participant’s aggregate base salary or annual incentive opportunity; or (c) the
permanent reassignment of the Participant to a worksite outside of a fifty (50)
mile radius from the Participant’s current office location; provided, however,
that none of the foregoing events or conditions will constitute “Good Reason”
unless: (x) the Participant, within sixty (60) days following the occurrence
thereof; provides the Employer with written objection to the event or condition
and written notice of Participant’s intention to invoke the right to terminate
for Good Reason, (y) the Employer does not reverse or otherwise cure the event
or condition within thirty (30) days of receiving that written objection; and
(z) the Participant actually terminates his employment within sixty (60) days
following the expiration of that cure period. The Participant may not invoke
termination for Good Reason if Cause exists at the time the Participant invokes
such right to terminate employment for Good Reason, or at any time between such
date and the date the Participant actually terminates employment for Good Reason
pursuant to the preceding sentence.

 

1.20     “Involuntary Termination” shall mean the termination of a Participant’s
employment by the Employer for any reason within 24 months following a Change in
Control provided that the Participant has experienced a Separation from Service;
provided, however, that an Involuntary Termination of a Participant’s employment
shall not occur if:

 

(a)     the termination of the Participant’s employment is due to (i) the
transfer of the Participant to an Affiliate or Subsidiary of the Company,
(ii) the transfer of any operations of the Company or a Subsidiary, operation,
section or division of the Company to an Affiliate of the Company or an entity
unrelated to the Company (irrespective of whether assets of the Company or any
such Subsidiary, operation, section or division are sold or transferred to such
unrelated entity), or (iii) the purchase of the Company or a Subsidiary,
operation, section or division of the Company by a third party purchaser, and,
in each case, the Participant is offered comparable employment by the purchaser,
as determined by the Company in its sole discretion;

 

(b)     the Participant’s employment terminates on account of the Participant’s
(i) death, (ii) Disability or (iii) retirement under a retirement plan of the
Company that is qualified under section 401(a) of the Code covering such
Participant, provided that, for the avoidance of doubt, a termination by the
Company without Cause or by a Participant for Good Reason shall not fail to be
an Involuntary Termination or a Voluntary Termination, as applicable, merely
because the Participant is retirement eligible as described in this clause
(iii);

 

(c)     the Participant’s employment is terminated for Cause; or

 

(d)     the Participant resigns his employment with the Employer without Good
Reason or fails to continue reporting to work through the Termination Date,
unless the Employer agrees in writing to release him earlier.

 

Page 5 of 24

--------------------------------------------------------------------------------

 

 

1.21     “Key Employee” shall mean each active, full-time employee designated in
writing by the Board. For purposes of the Plan, a full-time employee is an
employee of the Company or an Employer who is regularly scheduled to work at
least 32 hours per week.

 

1.22     “Parent Entity” shall mean any Person of which the Company at any time
is or becomes a Subsidiary after the effective date of the Plan and any holding
company established by any Permitted Holder for purposes of holding its
investment in any Parent Entity.

 

1.23     “Participant” shall mean an Eligible Employee who is designated for
participation as set forth in Section 2.

 

1.24     “Permitted Holder” shall mean (a) the estate of J. Mack Robinson; (b)
Harriet J. Robinson and her lineal descendants, spouses of her lineal
descendants; (c) in the event of the incompetence or death of any of the Persons
described in clause (b), such Person’s estate, executor, administrator,
committee or other personal representative; (d) any trusts created for the
benefit of the Persons described in clause (a) or (b); (e) any Person controlled
by any of the Persons described in clause (a), (b), (c) or (d); and (f) any
group of Persons in which the Persons described in clause (a), (b), (c), (d) or
(e), individually or collectively, control such group. For purposes of this
definition, “control,” as used with respect to any Person, shall mean the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person, whether through
ownership of voting securities or by agreement or otherwise.

 

1.25     “Person” shall mean any individual, entity, or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act).

 

1.26     “Plan” shall mean this Gray Television, Inc. Executive And Key Employee
Change in Control Severance Plan.

 

1.27     “Plan Administrator” shall mean the Board in its capacity as
administrator of the Plan, or such person as the Board shall designate.

 

1.28     “Plan Year” shall mean the calendar year; provided that the initial
Plan Year of the Plan shall begin on January 1, 2017 and end on December 31,
2017.

 

1.29     “Preferred Stock” as applied to the Capital Stock of any Person, shall
mean Capital Stock of any class or classes (however designated) which is
preferred as to the payment of dividends or distributions, or as to the
distribution of assets upon any voluntary or involuntary liquidation or
dissolution of such Person, over Capital Stock of any other class of such
Person.

 

1.30     “Senior Key Employee” shall mean an officer of the Company who reports
directly to the Chief Executive Officer of the Company or is otherwise
designated by the Chief Executive Officer and the Board as a Senior Key Employee
for purposes of the Plan.

 

1.31     “Separation from Service” shall mean a “separation from service” as
defined under Section 409A of the Code.

 

1.32     “Severance Factor” shall mean the factor applicable to the applicable
Participant’s position as set forth in the following table:

 

Position of Participant

Factor

Chief Executive Officer

3.0

Senior Key Employee

2.0

Other Participants

1.0

 

1.33     “Severance Period” shall mean a period of time beginning on the
Termination Date, the duration of which is the number of years (including
fractional years) equal to the Participant’s Severance Factor.

 

Page 6 of 24

--------------------------------------------------------------------------------

 

 

1.34     “Stock” shall mean, collectively, the Company’s Class A Common Stock,
without par value, and the Company’s common stock, without par value.

 

1.35     “Subsidiary” shall mean, with respect to any Person, a corporation,
company or other entity (a) more than 50% of whose outstanding shares or
securities (representing the right to vote for the election of directors or
other managing authority) are, or (ii) which does not have outstanding shares or
securities (as may be the case in a partnership, joint venture, limited
liability company, unincorporated association or other similar entity), but more
than 50% of whose ownership interest representing the right generally to make
decisions for such other entity is, now or hereafter, owned or controlled,
directly or indirectly, by such Person.

 

1.36     “Termination” shall mean either an Involuntary Termination or a
Voluntary Termination.

 

1.37     “Termination Date” shall mean the effective date of the termination of
the Participant’s employment with the Employer as designated by the Employer in
writing in the case of an Involuntary Termination and the date of the
Participant’s resignation in the case of Voluntary Termination.

 

1.38     “Voluntary Termination” shall mean the Participant’s resignation from
employment with the Employer for Good Reason within 24 months following a Change
in Control, provided that the resignation results in a Separation from Service.

 

1.39     “Voting Stock” means, with respect to any Person, Capital Stock of such
Person of the class or classes pursuant to which the holders thereof have the
general voting power under ordinary circumstances to elect at least a majority
of the board of directors, managers or trustees of such Person (irrespective of
whether or not at the time stock of any other class or classes shall have or
might have voting power by reason of the happening of any contingency).

 

Section 2

Participation

 

2.1     An Eligible Employee shall become a Participant in this Plan only if he
(a) is the Chief Executive Officer of the Company, (b) is a Senior Key Employee,
or (c) is an Executive Officer or a Key Employee designated by the Board as a
Participant in this Plan.

 

Section 3

Eligibility for Benefits

 

3.1     Conditions for Eligibility.  Subject to the conditions and limitations
of this Section 3 and the other provisions in the Plan, a Participant shall be
entitled to the severance benefits described herein only upon satisfaction of
all the following conditions (and all other applicable conditions contained
herein):

 

(a)     he suffers a Termination;

 

(b)     he executes a Confidential Agreement and General Release without
modification and in its entirety no later than forty-five (45) days after the
Termination Date, and he does not timely revoke the Agreement;

 

(c)     he returns to the Employer any property of the Company or the Employer
which has come into his possession; and

 

(d)     he remains actively at work through his Termination Date unless the
Employer agrees in writing to release the Participant from employment earlier
than the Termination Date.

 

Page 7 of 24

--------------------------------------------------------------------------------

 

 

3.2     Exclusions. Each Participant shall cease to be entitled to severance
benefits, upon the earliest to occur of the following:

 

(a)     his breach of the Agreement or the invalidity or unenforceability of
such Agreement;

 

(b)     his engaging in any conduct which is described in the definition of
“Cause” in Section 1.5 of this Plan;

 

(c)     his reemployment by the Company or an Employer; or

 

(d)     his breach of Section 10 of the Plan.

 

Section 4

Severance Benefits After a Change in Control

 

4.1     Benefits. If a Participant experiences a Termination within 24 months
following a Change in Control, and complies with all of the other terms and
conditions of the Plan, he shall be eligible to receive:

 

(a)     a severance payment in an amount equal to the product of (i) the sum of
the Participant’s annual Base Salary plus the Participant’s current target
annual cash incentive in effect immediately prior to the Change in Control
multiplied by (ii) the Participant’s Severance Factor, payable in a lump sum
(except as otherwise provided in Section 8.15) on the sixtieth (60th) day
following the Terminate Date;

 

(b)     a payment in an amount equal to the Participant’s target annual cash
incentive for the calendar year in which the Termination occurs, pro-rated based
on the number of days that elapse between January 1 of such year and the
Termination Date, payable in a lump sum (except as otherwise provided in Section
8.15) on the sixtieth (60th) day following the Terminate Date;

 

(c)     if the Participant timely elects to continue group health care coverage
under COBRA, subject to the Company’s COBRA policies, the Company will reimburse
the Participant for a portion of the Participant’s monthly COBRA payment (as
described below) until the earliest of (i) the termination of the Participant’s
COBRA period; (ii) the expiration of the Participant’s Severance Period; or
(iii) the date on which the Participant becomes eligible to receive any medical
benefits under any plan or program of any other employer. The Participant will
be responsible for payment of the COBRA premium and will be reimbursed by the
Company for the portion of the premium that the Company would have paid if the
Participant had continued to be an employee of the Company. If the COBRA period
expires before the applicable Severance Period has elapsed following the
Participant’s termination of employment, the Company shall pay the Participant a
monthly amount equal to the monthly contribution that the Company would have
paid for the Participant’s coverage under the applicable group health plan of
the Company if the Participant had continued as an employee of the Company until
the earlier of (x) the expiration of the applicable Severance Period or (ii) the
date on which the Participant becomes eligible to receive any medical benefits
under any plan or program of any other employer. Such benefit will be taxable to
the Participant;

 

(d)     with respect to any equity awards the Participant may have received
under any equity compensation plans or arrangements sponsored by the Company,
its successor or any of their respective Subsidiaries or Affiliates (i) such
awards that are unvested shall immediately vest, and for stock options become
exercisable, upon the termination of the Participant’s employment and otherwise
be subject to terms consistent with such plan or arrangement, including the time
for payment of such award; provided, however, that any awards subject to vesting
upon the attainment of performance goals shall become vested in an amount equal
to (A) the total portion of the award that would have vested following the end
of the performance period based on target performance in accordance with the
terms of the governing arrangements under which such performance-based awards
were granted, less (B) the portion of the award that had already become vested
as of the Termination Date in respect of such award, but in no event may
negative discretion be exercised with respect to any such performance awards;
and (ii) if any such equity awards are stock options that are not intended to
qualify as “incentive stock options” under Section 422 of the Code, those stock
options will, to the extent not exchanged for consideration other than a stock
option, cancelled or forfeited in connection with the applicable Change of
Control, be exercisable for a period of twelve months following the Termination
Date, but in no event later than the date on which the stock options would have
expired if the Participant had remained in continuous employment with the
Company; and

 

Page 8 of 24

--------------------------------------------------------------------------------

 

 

(e)     an amount equal to all of the Participant’s accrued but unpaid Base
Salary and accrued but unused vacation pay under the Company’s vacation policy,
to the extent not already paid, as of the Termination Date, payable in a lump
sum (except as otherwise provided in Section 8.15) on the sixtieth (60th) day
following the Terminate Date.

 

4.2     Reemployment of Participant.  If a Participant who is receiving
severance benefits is reemployed by the Company or breaches the Agreement,
payment of severance benefits shall immediately cease.  In the event that
severance benefits are paid in a lump sum, upon rehire by the Company, the
Participant shall be required to repay to the Company the portion of the total
severance benefits that would not have been paid to him if he had been receiving
his severance benefits in semi-monthly installments.

 

4.3     Death of Participant. If a Participant dies prior to payment of all
severance benefits to which he is entitled, any unpaid severance benefits shall
be paid to the Participant’s surviving spouse or, if no spouse survives, to the
Participant’s estate.

 

Section 5

Tax Adjustments

 

Notwithstanding any provision of this Plan to the contrary, if any payment or
benefit to be paid or provided hereunder or under any other plan or agreement
would be an “Excess Parachute Payment,” within the meaning of Section 280G of
the Code, or any successor provision thereto, but for the application of this
sentence, then the payments and benefits to be paid or provided hereunder shall
be reduced to the minimum extent necessary (but in no event to less than zero)
so that no portion of any such payment or benefit, as so reduced, constitutes an
Excess Parachute Payment; provided, however, that the foregoing reduction shall
be made only if and to the extent that such reduction would result in an
increase in the aggregate payments and benefits to be provided, determined on an
after-tax basis (taking into account the excise tax imposed pursuant to Section
4999 of the Code, or any successor provision thereto, any tax imposed by any
comparable provision of state law, and any applicable federal, state and local
income taxes). The determination of whether any reduction in such payments or
benefits to be provided hereunder is required pursuant to the preceding sentence
shall be made at the expense of the Company, if requested by the Participant or
the Company, by the Company’s independent accountants or a nationally recognized
law firm chosen by the Company. The fact that the Participant’s right to
payments or benefits may be reduced by reason of the limitations contained in
this Section shall not of itself limit or otherwise affect any other rights of
the Participant under this Plan. In the event that any payment or benefit
intended to be provided hereunder is required to be reduced pursuant to this
Section, then the reduction shall occur in the following order: (a) reduction of
the lump sum amount set forth in Section 4.1(a), (b) reduction of the lump sum
amount set forth in Section 4.1(b) and (c) reduction, on a pro-rata basis, of
any other “Excess Parachute Payments” payable under any plan or arrangement.

 

Section 6

Other Severance Benefits Under Other Programs or Under Law

 

6.1     Participants in the Plan who actually become entitled to benefits under
this Plan shall not be entitled to receive any other severance or termination
payments under any Employment Agreement or any general severance or separation
pay program, policy or practice of the Employer, or any notice payments (or
notice in lieu of severance) from the Employer.  In addition, the Participant’s
benefits under the Plan will be reduced by the amount of any severance or
termination payments, or pay in lieu of notice, which are required to be paid by
the Company or the Employer to the Participant under any Federal, State,
provincial, local or other law (including any payment pursuant to the Worker
Adjustment and Retraining Notification Act or any comparable State, local, or
provincial law).

 

Page 9 of 24

--------------------------------------------------------------------------------

 

 

Section 7

Administration

 

7.1     Plan Interpretation and Benefit Determinations.  The Plan shall be
administered by the Plan Administrator.  The Plan Administrator shall have the
exclusive right, power, and authority, in its sole and absolute discretion, to
administer, apply and interpret the Plan and any other documents (including
without limitation, by supplying omissions from, correcting deficiencies in, or
resolving inconsistencies or ambiguities in, the language of the Plan) and to
decide all factual and legal matters arising in connection with the operation or
administration of the Plan.

 

Without limiting the generality of the foregoing paragraph, the Plan
Administrator shall have the discretionary authority and power to:

 

(a)     take all actions and resolve all questions (including factual questions)
with respect to the eligibility for, and the amount of, benefits payable under
the Plan to Participants or their beneficiaries;

 

(b)     formulate, interpret and apply rules, regulations and policies necessary
to administer the Plan;

 

(c)     decide questions, including legal or factual questions, relating to the
calculation and payment of benefits, and all other determinations made, under
the Plan;

 

(d)     resolve and/or clarify any factual or other ambiguities, inconsistencies
and omissions arising under the Plan; and

 

(e)     process, and approve or deny, benefit claims and rule on any benefit
exclusions.

 

Notwithstanding the foregoing provisions of this Section 7.1, all decisions of
the Plan Administrator as to the facts of any case, and the application thereof
to any case, as to the interpretation of any provision of the Plan or its
application to any case, and as to any other interpretative matter or other
determination or question under the Plan shall be subject to de novo review by
any court of competent jurisdiction or any other relevant authority, including
any mediator requested under Section 7.4.

 

7.2     Benefit Claims.  The Company will normally advise a Participant of his
right to benefits under the Plan at the time that a Termination of the
Participant’s employment takes place.  A Participant may also make a claim
concerning his or her right to receive a benefit under the Plan (a “Claim”) by
filing that Claim with the Company’s Vice President—Human Resources at the
following address:

 

Gray Television, Inc.
4370 Peachtree Road
Atlanta, Georgia 30319
Attention: Vice President—Human Resources

 

A Claim must be made by a Participant within 60 days following his Termination
Date.

 

7.3     Appealing Benefit Claims.  The Participant will be informed of the
decision of the Plan Administrator with respect to a Claim within 90 days after
it is filed.  Under special circumstances, the Plan Administrator may require an
additional period of not more than 90 days to review a Claim.  If this occurs,
the Participant will be notified in writing as to the length of the extension,
the reason for the extension, and any other information needed in order to
process the Claim.

 

Page 10 of 24

--------------------------------------------------------------------------------

 

 

A denial of a claim by the Plan Administrator, wholly or partially, shall be
written in a manner calculated to be understood by the claimant and shall
include:

 

(a)     the specific reason or reasons for the denial;

 

(b)     specific reference to pertinent Plan provisions on which the denial is
based;

 

(c)     a description of any additional material or information necessary for
the claimant to perfect the Claim and an explanation of why such material or
information is necessary; and

 

(d)     an explanation of the claim review procedure.

 

A claimant whose Claim is denied (or his duly authorized representative) may,
within 60 days after receipt of denial of his Claim, request a review of such
denial by the Plan Administrator by filing with the Plan Administrator a written
request for review of his Claim.  If the claimant does not file a request for
review with the Plan Administrator within such 60-day period, the claimant shall
be deemed to have acquiesced in the original decision of the Plan Administrator
on his Claim.  If a written request for review is so filed within such 60-day
period, the Plan Administrator shall conduct a full and fair review of such
Claim.  During such full review, the claimant shall be given the opportunity to
review documents that are pertinent to his Claim and to submit issues and
comments in writing.  The Plan Administrator shall notify the claimant of its
decision on review within 60 days after receipt of a request for review;
provided, however, that if special circumstances require an extension of time
for processing the Claim, then the Plan Administrator shall provide written
notice of the extension to the Participant prior to the expiration of the
initial 60-day period.  In no event shall such extension exceed a period of 60
days from the end of the initial period.  The extension notice shall set forth
the special circumstances requiring an extension of time and the date by which
the Plan Administrator expects to reach a decision on review.  Notice of the
decision on review shall be in writing and will contain such information as is
required by applicable United States Department of Labor Regulations.  If the
decision on review is not furnished to the claimant within such 60-day period,
the Claim shall be deemed to have been denied on review. 

 

7.4     Non-Binding Mediation.  In the event the Participant is not satisfied
with the decision on an appeal made pursuant to Section 7.3, and the amount of
the Claim equals or exceeds $5,000, notwithstanding anything in Section 7.3 to
the contrary, the Participant may request that the Claim be submitted to
non-binding mediation administered by the American Arbitration Association under
the Mediation Rules specified in its National Rules for the Resolution of
Employment Disputes.  All fees and expenses of the mediator and all other
expenses of the mediation procedures, except for attorneys’ fees and witness
expenses, shall be shared equally by the Participant and the Company.  Each
party shall bear its own witness expenses and attorneys’ fees.

 

Section 8

Miscellaneous

 

8.1     Tax Withholding.  The Company shall have the authority to withhold or to
cause to be withheld applicable taxes from any payments made under or in
accordance with the Plan to the extent required by law.  In addition, the
Company and the Employer shall have the right to delay or permanently withhold
any benefit under this Plan to the extent that the payment of such benefit would
constitute a violation of Section 409A of the Code.

 

8.2     Unfunded Plan.  The Plan is unfunded.  Each Employer shall pay the full
cost of the benefits payable under the Plan to employees of such Employer out of
its general assets.

 

8.3     Not a Contract of Employment.  The Plan shall not be deemed to
constitute a contract of employment, or to impose on the Company or any Employer
any obligation to retain any Participant as an employee, to continue any
Participant’s current employment status or to change any employment policies of
the Company or the Employer; nor shall any provision hereof restrict the right
of the Company or the Employer to discharge any of its employees or restrict the
right of any such employee to terminate his employment with the Company or the
Employer.

 

Page 11 of 24

--------------------------------------------------------------------------------

 

 

8.4     Choice of Law.  The Plan shall be construed and governed under the laws
of the State of Georgia, except to the extent Federal law is applicable.

 

8.5     Effect of Invalidity of Provision.  If any provision of the Plan is held
invalid or unenforceable, such invalidity or unenforceability shall not affect
any other provision hereof, and such provision shall, to the extent possible, be
modified in such manner as to be valid and enforceable but so as to most nearly
retain the intent of the Company.  If such modification is not possible, the
Plan shall be construed and enforced as if such provision had not been included
in the Plan.

 

8.6     Records.  The records of the Company with respect to years of service,
employment history, Base Salary, absences, and all other relevant matters shall
be conclusive for all purposes of this Plan.

 

8.7     Successors and Binding Effect.

 

(a)     The Company shall require any successor (including without limitation
any persons acquiring directly or indirectly all or substantially all of the
business and/or assets of the Company whether by purchase, merger,
consolidation, reorganization or otherwise, and such successor shall thereafter
be deemed the Company for the purposes of the Plan), to assume and agree to
perform the obligations under the Plan in the same manner and to the same extent
the Company would be required to perform if no such succession had taken place. 
The Plan shall be binding upon and inure to the benefit of the Company and any
successor to the Company, but shall not otherwise be assignable, transferable or
delegable by the Company.

 

(b)     The rights under the Plan shall inure to the benefit of and be
enforceable by each Participant’s personal or legal representatives, executors,
administrators, successors, heirs, distributees and/or legatees.

 

(c)     The rights under the Plan are personal in nature and neither the Company
nor any Participant shall, without the consent of the other, assign, transfer or
delegate the Plan or any rights or obligations hereunder except as expressly
provided in this Section 8.7.  Without limiting the generality of the foregoing,
a Participant’s right to receive payments hereunder shall not be assignable,
transferable or delegable, whether by pledge, creation of a security interest or
otherwise, other than by a transfer by his or her will or by the laws of descent
and distribution and, in the event of any attempted assignment or transfer
contrary to this Section, the Company shall have no liability to pay any amount
so attempted to be assigned, transferred or delegated.

 

(d)     The obligation of the Company to make payments and/or provide benefits
hereunder shall represent an unsecured obligation of the Company.

 

(e)     The Company recognizes that each Participant will have no adequate
remedy at law for breach by the Company of any of the agreements contained
herein and, in the event of any such breach, the Company hereby agrees and
consents that each Participant shall be entitled to a decree of specific
performance, mandamus or other appropriate remedy to enforce performance of
obligations of the Company under the Plan.

 

8.8     Payments to Certain Participants.  In making any distribution to or for
the benefit of any incompetent Participant, or any other Participant who, in the
opinion of the Plan Administrator, is incapable of properly using, expending,
investing, or otherwise disposing of such distribution, the Plan Administrator,
in its sole and complete discretion may, but need not, make such distribution to
a court-appointed guardian or committee of any incompetent Participant, or to
any adult with whom such person temporarily or permanently resides; and any such
guardian, committee, or other person shall have full authority and discretion to
expend such distribution for the use and benefit of such person; and the receipt
of such guardian or committee, or other person shall be a complete discharge to
the Plan Administrator and this Plan, without any responsibility on the part of
the Plan Administrator to see to the application of amounts so distributed.

 

Page 12 of 24

--------------------------------------------------------------------------------

 

 

8.9     Correction of Participants’ Benefits.  If an error or omission is
discovered in the amount distributed to a Participant, the Plan Administrator
will make such equitable adjustments in the records of the Plan as may be
necessary or appropriate to correct such error or omission as of the Plan Year
in which such error or omission is discovered; provided, however, that if the
error is discovered within the last 60 days of a Plan Year, then the corrective
action may be completed in the following Plan Year.

 

8.10     Liability Limited.  To the extent permitted by applicable law, neither
the Board, nor any member thereof, nor the Employer shall be liable for any acts
of omission or commission in administering the Plan, except for his or its own
individual, willful misconduct.  The Employer, Plan Administrator and each
member of the Board shall be entitled to rely conclusively on all valuations,
certificates, opinions and reports which shall be furnished by an accountant,
insurance company, counsel or other expert who shall be employed or engaged by
the Board or the Employer.

 

8.11     Legal References.  Any reference in this Plan to a provision of law
which is, subsequent to the effective date of this Plan, revised, modified,
finalized or redesignated, shall automatically be deemed a reference to such
revised, modified, finalized or redesignated provision of law.

 

8.12     Electronic Means of Communication.  Whenever, under this Plan, a
Participant is required or permitted to provide a notice, request a
distribution, or otherwise communicate with the Employer, the Plan
Administrator, or a delegate of either of them, to the extent permitted by
applicable law, the notice, distribution request or other communication may be
transmitted by means of telephonic or other electronic communication, if the
administrative procedures under the Plan provide for such means of
communication.

 

8.13     Gender and Number.  As used herein, the masculine pronoun shall include
the feminine, and the singular shall include the plural, unless a contrary
meaning is clearly intended.

 

8.14     Captions.  The captions in the Plan are for convenience of reference
only and do not define, limit or describe the scope or intent of the Plan or any
part hereof and shall not be considered in any construction hereof.

 

8.15     Section 409A. 

 

(a)     To the extent applicable, this Plan is intended to comply with, or be
exempt from, the provisions of Section 409A of the Code.  This Plan shall be
administered in a manner consistent with this intent and any provision that
would cause this Plan to fail to satisfy Section 409A of the Code shall have no
force and effect until amended to comply with Section 409A of the Code (which
amendment may be retroactive to the extent permitted by Section 409A of the Code
and may be made by the Company without the consent of Participants). If any
provision of this Plan is susceptible of two interpretations, one of which
results in the compliance of the Plan with Section 409A of the Code and the
applicable Treasury Regulations, and one of which does not, then the provision
shall be given the interpretation that results in compliance with Section 409A
and the applicable Treasury Regulations. Notwithstanding anything to the
contrary in this Plan, if any portion of the amounts payable under Section 4
constitute a “deferral of compensation,” that portion of the amounts payable
under Section 4 will be paid on the latest of (a) the sixtieth (60th) day
following the date of the Participant’s Separation from Service, or (b) if the
Participant is a “specified employee,” the first day of the seventh month after
the Participant’s Separation from Service, or earlier upon the Participant’s
death. “Deferral of compensation” and “specified employee” have the meanings
ascribed to such phrases in Section 409A of the Code. For purposes of
application of Section 409A of the Code, to the extent applicable, each payment
made under this Plan shall be treated as a separate payment and not one of a
series of payments for purposes of Section 409A of the Code.

 

(b)     Notwithstanding any provision of this Plan to the contrary, to the
extent any reimbursement or in-kind benefit provided under this Plan is
nonqualified deferred compensation within the meaning of Section 409A of the
Code: (i) the amount of expenses eligible for reimbursement, or in-kind benefits
provided, during a calendar year may not affect the expenses eligible for
reimbursement, or in-kind benefits to be provided, in any other taxable year;
(ii) the reimbursement of an eligible expense must be made on or before the last
day of the calendar year following the calendar year in which the expense was
incurred; and (iii) the right to reimbursement or in-kind benefits is not
subject to liquidation or exchange for another benefit.

 

Page 13 of 24

--------------------------------------------------------------------------------

 

 

Section 9

Amendment or Termination of the Plan

 

The Plan may be amended or terminated, in whole or in part, at any time, with or
without prior notice, by action of the Board.  Notwithstanding the foregoing,
any amendment to the Plan, in whole or in part (including an amendment to
terminate the Plan or to cause an Eligible Employee who was a Participant
immediately prior to a proposed action to cease to be a Participant), that is
adverse to the interests of any Participant (except for an amendment to which
the adversely affected Participant consents) will not be effective (1) with
respect to any such amendment that is adopted prior to a Change in Control,
until the date which is one year following the date of such amendment, and (2)
with respect to any such amendment that is adopted concurrent with or following
a Change in Control, until the date which is two years following the date of
such amendment; provided, however, that any amendment which is adverse to the
interests of any Participant (except for an amendment to which the adversely
affected Participant consents) and is adopted within six months prior to a
Change in Control will be void upon such Change in Control; and provided,
further, that this Plan may be amended at any time and from time to time without
Participant consent to comply with any recapture or “clawback” policy of the
Company adopted by the Board to comply with Section 10D of the Exchange Act and
any applicable rules or regulations promulgated by the Securities and Exchange
Commission or any national securities exchange or national securities
association on which the Stock may be traded, as determined by the Plan
Administrator.

 

Section 10

Restrictive Covenants

 

10.1     Acknowledgements and Agreements. The Participant acknowledges and
agrees that in the performance of the Participant’s duties to the Company during
the Participant’s employment with the Company, the Participant shall be brought
into frequent contact with existing and potential customers of the Company
throughout the world. The Participant also agrees that trade secrets and
confidential information of the Company, more fully described in Section 10.8,
gained by the Participant during the Participant’s association with the Company,
have been developed by the Company through substantial expenditures of time,
effort and money and constitute valuable and unique property of the Company. The
Participant further understands and agrees that the foregoing makes it necessary
for the protection of the Company’s business that the Participant not compete
with the Company during the Participant’s employment with the Company and not
compete with the Company for a reasonable period thereafter, as further provided
in this Section 10.

 

10.2     Competitive Activity During Employment. While employed by the Company,
the Participant shall not compete with the Company anywhere in the world. In
accordance with this restriction, but without limiting its terms, while employed
by the Company, the Participant shall not:

 

(a)     enter into or engage in any business which competes with the Company’s
Business;

 

(b)     solicit customers, business, patronage or orders for, or sell, any
products or services in competition with, or for any business that competes
with, the Company’s Business;

 

(c)     divert, entice or otherwise take away any customers, business, patronage
or orders of the Company or attempt to do so; or

 

(d)     promote or assist, financially or otherwise, any person, firm,
association, partnership, corporation or other entity engaged in any business
which competes with the Company’s Business.

 

10.3     Following Termination. For a period of one (1) year following the
Participant’s termination of employment with the Company, the Participant will
not:

 

Page 14 of 24

--------------------------------------------------------------------------------

 

 

(a)     perform services the same as or substantially similar to the services
provided by the Participant to the Company within two years prior to the
Participant’s Termination Date to any business which competes with the Company’s
Business within the Restricted Territory;

 

(b)     solicit customers or businesses, or prospective customers or businesses,
with whom the Participant had Material Contact during the Participant’s
employment with the Company for the purpose of providing any products and
services in competition with the Company’s Business within the Restricted
Territory; or

 

(c)     divert, entice or otherwise take away any customers, business, patronage
or orders of the Company within the Restricted Territory, or attempt to do so.

 

10.4     Indirect Competition. For the purposes of Sections 10.2 and 10.3
inclusive, but without limitation thereof, the Participant shall be in violation
thereof if he engages in any or all of the activities set forth therein directly
as an individual on the Participant’s own account, or indirectly as a partner,
joint venturer, employee, agent, salesperson, consultant, officer and/or
director of any firm, association, partnership, corporation or other entity, or
as a stockholder of any corporation in which the Participant or the
Participant’s spouse, child or parent owns, directly or indirectly, individually
or in the aggregate, more than five percent (5%) of the outstanding stock.

 

10.5     Certain Defined Terms.

 

(a)     “Company”, for the purposes of this Section 10, shall include any and
all direct and indirect subsidiary, parent, affiliated or related companies of
the Company for which the Participant worked or had responsibility at the time
of termination of the Participant’s employment and at any time during the two
(2) year period prior to such termination.

 

(b)     “Company’s Business” shall mean, for the purposes of this Section 10,
the business of television broadcasting and the ownership and operation of
broadcast television stations and related digital assets.

 

(c)     “Material Contact” shall mean, for the purposes of this Section 10,
contact between the Participant and any customer, business or prospective
customer or business: (i) with whom or which the Participant dealt on behalf of
the Company; (ii) whose dealings with the Company were coordinated or supervised
by the Participant; or (iii) about whom the Participant obtained confidential
information in the ordinary course of business as a result of the Participant’s
association with the Company.

 

(d)     “Restricted Territory” shall mean, for the purposes of this Section 10,
the designated market areas in which the Company’s television stations and
related digital assets operate at the time of termination of the Participant’s
employment.

 

10.6     Extension. If it shall be judicially determined that the Participant
has violated Section 10.3, then the period applicable to each obligation that
the Participant shall have been determined to have violated shall automatically
be extended by a period of time equal in length to the period during which such
violation(s) occurred.

 

10.7     Non-Solicitation. The Participant shall not, directly or indirectly, at
any time, during the period of the Participant’s employment or for a period of
one (1) year thereafter, attempt to disrupt, damage, impair or interfere with
the Company’s business by raiding any of the Company’s employees or soliciting
any of them to resign from their employment with the Company, or by disrupting
the relationship between the Company and any of its consultants, agents or
representatives. The Participant acknowledges that this covenant is necessary to
enable the Company to maintain a stable workforce and remain in business.

 

Page 15 of 24

--------------------------------------------------------------------------------

 

 

10.8     Further Covenants.

 

(a)     The Participant shall keep in strict confidence, and shall not, directly
or indirectly, at any time, during or after the Participant’s employment with
the Company, disclose, furnish, disseminate, make available or, except in the
course of performing the Participant’s duties of employment, use any trade
secrets or confidential business and technical information of the Company or its
customers or vendors, without limitation as to when or how the Participant may
have acquired such information for so long as such trade secrets or confidential
information shall retain its character as such. Such confidential information
shall include, without limitation, the Company’s unique selling, manufacturing
and servicing methods and business techniques, training, service and business
manuals, promotional materials, training courses and other training and
instructional materials, vendor and product information, customer and
prospective customer lists, other customer and prospective customer information
and other business information. The Participant specifically acknowledges that
all such confidential information, whether reduced to writing, maintained on any
form of electronic media or maintained in the mind or memory of the Participant,
and whether compiled by the Company and/or the Participant, derives independent
economic value from not being readily known to or ascertainable by proper means
by others who can obtain economic value from its disclosure or use, that
reasonable efforts have been made by the Company to maintain the secrecy of such
information, that such information is the sole property of the Company and that
any retention and use of such information by the Participant during the
Participant’s employment with the Company (except in the course of performing
the Participant’s duties and obligations to the Company) or after the
termination of the Participant’s employment shall constitute a misappropriation
of the Company’s trade secrets or confidential information. Nothing in this Plan
prevents a Participant from providing, without prior notice to the Company,
information to governmental authorities regarding possible legal violations or
otherwise testifying or participating in any investigation or proceeding by any
governmental authorities regarding possible legal violations.

 

(b)     The Participant agrees that upon termination of the Participant’s
employment with the Company for any reason, the Participant shall return to the
Company, in good condition, all property of the Company, including, without
limitation, the originals and all copies of any materials which contain,
reflect, summarize, describe, analyze or refer or relate to any items of
information listed in Section 10.8(a). In the event that such items are not so
returned, the Company shall have the right to charge the Participant for all
reasonable damages, costs, attorneys’ fees and other expenses incurred in
searching for, taking, removing and/or recovering such property.

 

(c)     The Participant agrees that he will not make or issue, or procure any
person, firm or entity to make or issue, any statement in any form, including
written, oral and electronic communications of any kind, which conveys negative
or adverse information concerning the Company, its business, its actions or its
officers, directors or employees, to any person or entity, regardless of the
truth or falsity of such statement. Nothing in this section is intended to or
shall prohibit the Participant from: (i) providing truthful testimony compelled
by applicable law or legal process; or (ii) cooperating fully and truthfully
with any government authority conducting an investigation into any potential
violation of any law or regulation

 

10.9     Discoveries and Inventions; Work Made for Hire.

 

(a)     The Participant agrees that upon conception and/or development of any
idea, discovery, invention, improvement, software, writing or other material or
design that: (i) relates to the business of the Company, or (ii) relates to the
Company’s actual or demonstrably anticipated research or development, or (iii)
results from any work performed by the Participant for the Company, the
Participant shall assign to the Company the entire right, title and interest in
and to any such idea, discovery, invention, improvement, software, writing or
other material or design. The Participant has no obligation to assign any idea,
discovery, invention, improvement, software, writing or other material or design
that the Participant conceives and/or develops entirely on the Participant’s own
time without using the Company’s equipment, supplies, facilities, or trade
secret information unless the idea, discovery, invention, improvement, software,
writing or other material or design: (x) relates to the business of the Company,
or (y) relates to the Company’s actual or demonstrably anticipated research or
development, or (z) results from any work performed by the Participant for the
Company. The Participant agrees that any idea, discovery, invention,
improvement, software, writing or other material or design that relates to the
business of the Company or relates to the Company’s actual or demonstrably
anticipated research or development which is conceived or suggested by the
Participant, either solely or jointly with others, within one (1) year following
the termination of the Participant’s employment shall be presumed to have been
so made, conceived or suggested in the course of such employment with the use of
the Company’s equipment, supplies, facilities, and/or trade secrets.

 

Page 16 of 24

--------------------------------------------------------------------------------

 

 

(b)     In order to determine the rights of the Participant and the Company in
any idea, discovery, invention, improvement, software, writing or other
material, and to insure the protection of the same, the Participant agrees that
during the Participant’s employment, and for one (1) year after the termination
of the Participant’s employment, the Participant shall disclose immediately and
fully to the Company any idea, discovery, invention, improvement, software,
writing or other material or design conceived, made or developed by the
Participant solely or jointly with others. The Company agrees to keep any such
disclosures confidential. The Participant also agrees to record descriptions of
all work in the manner directed by the Company and agrees that all such records
and copies, samples and experimental materials shall be the exclusive property
of the Company. The Participant agrees that at the request of and without charge
to the Company, but at the Company’s expense, the Participant shall execute a
written assignment of the idea, discovery, invention, improvement, software,
writing or other material or design to the Company and shall assign to the
Company any application for letters patent or for trademark registration made
thereon, and to any common-law or statutory copyright therein; and that the
Participant shall do whatever may be necessary or desirable to enable the
Company to secure any patent, trademark, copyright, or other property right
therein in the United States and in any foreign country, and any division,
renewal, continuation, or continuation in part thereof, or for any reissue of
any patent issued thereon. In the event the Company is unable, after reasonable
effort, and in any event after ten (10) business days, to secure the
Participant’s signature on a written assignment to the Company of any
application for letters patent or to any common-law or statutory copyright or
other property right therein, whether because of the Participant’s physical or
mental incapacity or for any other reason whatsoever, the Participant
irrevocably designates and appoints the Corporate Secretary of the Company as
the Participant’s attorney-in-fact to act on the Participant’s behalf to execute
and file any such application and to do all other lawfully permitted acts to
further the prosecution and issuance of such letters patent, copyright or
trademark.

 

(c)     The Participant acknowledges that, to the extent permitted by law, all
work papers, reports, documentation, drawings, photographs, negatives, tapes and
masters therefor, prototypes and other materials (hereinafter, “items”),
including without limitation, any and all such items generated and maintained on
any form of electronic media, generated by the Participant during the
Participant’s employment with the Company shall be considered a “work made for
hire” and that ownership of any and all copyrights in any and all such items
shall belong to the Company. The item shall recognize the Company as the
copyright owner, shall contain all proper copyright notices, e.g., “(creation
date) Gray Television, Inc., All Rights Reserved,” and shall be in condition to
be registered or otherwise placed in compliance with registration or other
statutory requirements throughout the world.

 

10.10     Communication of Restrictive Covenants. While employed by the Company
and for one (1) year thereafter, the Participant shall communicate the contents
of this Section 10 to any person, firm, association, partnership, corporation or
other entity that the Participant intends to be employed by, associated with or
represent.

 

10.11     Confidentiality Agreements. The Participant agrees that he shall not
disclose to the Company or induce the Company to use any secret or confidential
information belonging to the Participant’s former employers. Except as
indicated, the Participant warrants that he is not bound by the terms of a
confidentiality agreement or other agreement with a third party that would
preclude or limit the Participant’s right to work for the Company and/or to
disclose to the Company any ideas, inventions, discoveries, improvements or
designs or other information that may be conceived during employment with the
Company. The Participant agrees to provide the Company with a copy of any and
all agreements with a third party that preclude or limit the Participant’s right
to make disclosures or to engage in any other activities contemplated by the
Participant’s employment with the Company.

 

10.12     Remedies. The Participant acknowledges and agrees that the remedy at
law available to the Company for breach of any of the Participant’s obligations
under this Agreement would be inadequate. The Participant therefore agrees that,
in addition to any other rights or remedies that the Company may have at law or
in equity, temporary and permanent injunctive relief may be granted in any
proceeding which may be brought to enforce any provision contained in Sections
10.2, 10.3, 10.4, 10.6, 10.7, 10.8, 10.9, 10.10, and 10.11 inclusive, of this
Agreement, without the necessity of proof of actual damage.

 

Page 17 of 24

--------------------------------------------------------------------------------

 

 

10.13     Reasonableness. The Participant acknowledges that the Participant’s
obligations under this Section 10 are reasonable in the context of the nature of
the Company’s Business and the competitive injuries likely to be sustained by
the Company if the Participant were to violate such obligations. The Participant
further acknowledges that this Agreement is made in consideration of, and is
adequately supported by, the agreement of the Company to perform its obligations
under this Agreement and by other consideration, which the Participant
acknowledges constitutes good, valuable and sufficient consideration.

 

10.14     Enforcement, Severability and Blue Pencil. It is the desire and intent
of the Participant and the Company that the provisions of this Section 10 shall
be enforced to the fullest extent permissible under the laws and public policies
applied in each jurisdiction in which enforcement is sought. Accordingly, if any
of the provisions or terms of this Section 10 are construed by a court of
competent jurisdiction to be invalid or unenforceable, it shall not affect the
remainder of this Agreement, which shall be given full force and effect without
regard to the invalid or unenforceable provision. Any invalid or unenforceable
provision shall be reformed to the maximum time, geographic and/or customer
limitations permitted by the applicable laws, so as to be valid and enforceable.

 

 

 

[Signature appears on next page.]

 

Page 18 of 24

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, Gray Television, Inc. has caused this Plan to be executed
this 7th day of August 2017, to be effective as specified herein.

 

GRAY TELEVISION, INC.

 

By: /s/ Hilton H. Howell, Jr.

 

President and Chief Executive Officer

 

Page 19 of 24

--------------------------------------------------------------------------------

 

 

Exhibit A

 

CONFIDENTIAL AGREEMENT AND GENERAL RELEASE

 

This Confidential Agreement and General Release (“Agreement”) is entered into
this ____ day of ________, 201_ by and between ____________________ (the
“Employee”) and Gray Television, Inc. (the “Company”). This Agreement must be
executed no later than forty-five (45) days after the Employee’s Separation Date
(as defined below), failing which such payments and benefits to which the
Employee would otherwise be entitled under the Company’s Executive and Key
Employee Change in Control Severance Plan (the “Plan”) shall be forfeited.
Capitalized terms used, but not otherwise defined, in this Agreement will have
the meanings given to such terms in the Plan.

 

WHEREAS, the Employee was a Participant in the Plan;

 

WHEREAS, the Employee’s employment terminated effective ________________, 201___
(the “Separation Date”) in a manner entitling the Employee to benefits under
such Plan subject to the execution and non-revocation of this Agreement and
certain other requirements set forth herein;

 

NOW, THEREFORE, in consideration of the mutual terms, covenants and conditions
hereinafter set forth, the parties hereto, intending to be legally bound, do
hereby agree as follows:

 

 

1.

Separation Benefits.

 

 

(a)

Cash Payment to Employee: The Company shall pay the Employee a lump sum payment
in cash of $___________________, less all applicable withholdings, taxes, and
payroll deductions for which an IRS Form W-2 shall be issued to the Employee, on
[DATE].

 

 

(b)

Other Benefits: The Company will provide to the Employee the following
additional separation benefits: _______________.

 

 

2.

Adequacy of Consideration. The Employee agrees the Employee would not be
entitled to the payments and benefits set forth in Paragraph 1 without execution
and non-revocation of this Agreement. The Employee also acknowledges that a
portion of the consideration for this Agreement is the Employee’s ongoing
compliance with the terms of the Agreement over time. The Employee also
acknowledges that if any payments are made to the Employee under the terms of
this Agreement, but are suspended pursuant to Paragraph 12, then the payments
made to the Employee are satisfactory and adequate consideration for the
covenants and releases made by the Employee herein.

 

 

3.

Resignation. As of the Separation Date, the Employee resigns from all other
positions the Employee holds as an officer, employee or director of the Company
and its subsidiaries and affiliates. Further, the Employee agrees to promptly
execute any documents and take any actions as may be necessary or reasonably
requested by the Company to effectuate or memorialize the Employee’s termination
from all positions with the Company and its subsidiaries and affiliates.

 

Page 20 of 24

--------------------------------------------------------------------------------

 

 

 

4.

Waiver and Release of Claims. The Employee, for him/herself, his/her heirs, and
anyone else who would have the right to sue on his/her behalf or in his/her
place (“successors and assigns”), fully and forever releases the Company, all
affiliated companies, their shareholders, directors, officers, employees and
employee benefit plans (including representatives, agents, administrators and
committees of such plans) (collectively, the “Company Releasees”) from all
claims, causes of action or obligations of every nature whatsoever that the
Employee may have on the date the Employee signs this Agreement, whether known
or unknown, including without limitation claims arising out of or relating to
the Employee’s employment, termination from employment or any other act, event
or failure to act that has occurred before and including the date this Agreement
is signed. Examples of the claims which the Employee is giving up by signing
this Agreement include, but are not limited to, claims for breach of express or
implied contracts, claims of intentional wrongdoing, claims for negligent or
reckless wrongdoing, and claims for violation of any federal, state or local
law, including laws prohibiting employment discrimination, such as, for example,
the federal Age Discrimination in Employment Act (which is referred to hereafter
as the “ADEA”). By signing this Agreement, the Employee does not release or give
up his/her right to: (a) file a charge with the U.S. Equal Employment
Opportunity Commission (“EEOC”), the Securities and Exchange Commission or other
federal or state agency; (b) provide assistance or participate in any
investigation or hearing conducted by the EEOC, the Securities and Exchange
Commission or other agency; (c) file a lawsuit to challenge whether or not the
release in this Paragraph 4 is valid and effective as to claims of age
discrimination under the ADEA; (d) file a lawsuit to enforce this Agreement; (e)
assert claims that by law cannot be released, like workers’ compensation claims;
(f) enforce his rights under directors and officers insurance policies or to
indemnification in accordance with the Company’s charter, by-laws or otherwise;
or (g) enforce his rights to vested or earned compensation and/or benefits
including any equity compensation awards. If a charge of discrimination is filed
with the EEOC, however, the release in this Paragraph 4 means that the Employee
will not be entitled to receive any money or other individual remedy as a result
of that charge. Notwithstanding the foregoing, the Employee will not give up his
or her right to any benefits to which he or she is entitled under any retirement
plan of the Company that is intended to be qualified under Section 401(a) of the
Internal Revenue Code of 1986, as amended, or his or her rights, if any, under
Part 6 of Subtitle B of Title I of the Employee Retirement Income Security Act
of 1974, as amended (COBRA), or any monetary recovery under the Dodd-Frank Wall
Street Reform and Consumer Protection Act and the Sarbanes-Oxley Act of 2002.
The Employee agrees that he/she has not and will not file a lawsuit in court or
become a member of a class in a lawsuit asserting any claims that are released
by the Employee in Paragraph 4 of this Agreement and that are not within the
stated exceptions.

 

 

5.

Payment of Applicable Taxes. The Company shall have the authority to withhold or
to cause to be withheld applicable taxes from any payments made under or in
accordance with the Agreement to the extent required by law.  In addition, the
Company shall have the right to delay any benefit under this Plan to the extent
that the payment of such benefit would constitute a violation of Section 409A of
the Code.

 

 

6.

Assistance to the Company. The Employee agrees to cooperate with the Company to
provide all information that the Company may hereafter reasonably request with
respect to matters involving the Employee’s present or former relationship with
the Company, the work the Employee has performed, or present or former employees
or customers of the Company, so long as such requests do not unreasonably
interfere with any other job in which the Employee is engaged. The Company
agrees to reimburse the Employee for all reasonable out-of-pocket costs the
Employee incurs in connection herewith.

 

 

7.

Restrictive Covenants. The Employee acknowledges and agrees that after the date
hereof he shall continue to be subject to the restrictions set forth in Section
10 of the Plan, whose terms are expressly incorporated herein, and [LIST ANY
OTHER APPLICABLE RESTRICTIVE COVENANTS] in accordance with their terms.

 

 

8.

Transfer of Claims. The Employee represents and warrants that the Employee has
not assigned, transferred, or purported to assign or transfer, to any person,
firm, corporation, association or entity whatsoever, any released claim. The
Employee agrees to indemnify and hold the Company Releasees harmless against,
without any limitation, any and all rights, claims, warranties, demands, debts,
obligations, liabilities, costs, court costs, expenses (including attorney’s
fees), causes of action or judgments based on or arising out of any such
assignment or transfer.

 

 

9.

Termination of Employment/Re-Employment. The Employee’s employment relationship
with the Company has been terminated. The Employee understands and agrees that,
the Employee is ineligible to be re-employed by the Company, its subsidiaries,
affiliates, parents or divisions in the future and that the Employee will not
knowingly apply for a position with the Company.

 

 

10.

Return of Property. As a condition precedent to the Employee’s receipt of the
monetary payment provided under this Agreement, the Employee shall return all
Company property possessed by the Employee to the Company’s Human Resources
Department, including all documents, disks, and other items containing
confidential and/or proprietary information.

 

Page 21 of 24

--------------------------------------------------------------------------------

 

 

 

11.

Non-Admission. This Agreement does not constitute an admission by the Company or
the Employee of any violation of any law or statute or to the merit of any other
claims or potential claims of the Employee or the Company.

 

 

12.

Material Breach. The Employee acknowledges that if the Employee materially
breaches or threatens to materially breach this Agreement, including but not
limited to the Employee’s obligations in the paragraphs pertaining to
restrictive covenants, and/or commences a suit or action or complaint in
contravention of this release and waiver of claims, the Company’s obligations to
pay the monies and/or provide the benefits referred to above shall immediately
cease and the Company shall be entitled to all other remedies allowed in law or
equity, including but not limited to the return of any payments made to the
Employee under this Agreement.

 

 

12.

Entire Agreement. Except as otherwise noted in Paragraph 7 and 20 herein, this
Agreement contains the entire agreement and understanding between the Employee
and the Company with respect to the Employee’s separation from the Company any
and all disputes or claims that the Employee has, or could have had, against the
Company as of the date this Agreement is executed, and supersedes all other
agreements between the Employee and the Company with regard to the Employee’s
employment, compensation or any disputes or claims. This Agreement shall not be
changed unless in writing and signed by both the Employee and the Company.

 

 

13.

Severability. The invalidity or unenforceability of any provision of this
Agreement other than the release in Paragraph 4 shall not affect or impair any
other provisions, which shall remain in full force and effect.

 

 

14.

Governing Law. This Agreement shall in all respects be governed by and construed
in accordance with the laws of the State of Georgia, without regard to conflicts
of laws principles.

 

 

15.

Employee’s Acknowledgement. The Employee acknowledges that no representation,
promise or inducement has been made other than as set forth in this Agreement,
and that the Employee enters into this Agreement without reliance upon any other
representation, promise or inducement not set forth herein. The Employee further
acknowledges and represents that the Employee assumes the risk for any mistake
of fact now known or unknown, and that the Employee understands and acknowledges
the significance and consequences of this Agreement and represents that its
terms are fully understood and voluntarily accepted. The Employee also
acknowledges (a) that the Employee has consulted with or has had the opportunity
to consult with an attorney of the Employee’s choosing concerning this Agreement
and has been advised to do so by the Company, and (b) that the Employee has read
and understands this Agreement, is fully aware of its legal effect, and has
entered into it freely and voluntarily based on the Employee’s own judgment. The
Employee acknowledges that the Employee has been given a reasonable time to
consider the terms of this Agreement and that the payments and benefits provided
under this Agreement are in addition to those to which the Employee was already
entitled.

 

 

16.

Forty-Five Day Consideration Period. The Employee acknowledges that the Employee
has been given a period of at least forty-five (45) days to consider the terms
of this Agreement and, if the Employee should execute it prior to the expiration
of the forth-five day consideration period, knowingly waives the Employee’s
right to consider this Agreement for forty-five days.

 

 

17.

Group Separation. If the Employee is terminated as part of a group termination,
the Employee is age 40 or older, and the Employee is eligible for payments and
benefits under the Plan, then the Employee further acknowledges that, at the
beginning of the 45-day consideration period described in Paragraph 16, the
Employee received an attachment describing the Company’s group termination
program which contains: (i) the class, unit or group of employees from among
whom employees were considered for termination (“Decisional Unit”); (ii)
eligibility factors for selection for termination; (iii) the job titles and ages
of all individuals selected for termination within the Decisional Unit; and (iv)
the job titles and ages of all individuals who were not selected for termination
within the Decisional Unit.

 

 

18.

Seven-Day Revocation Period. The Employee acknowledges that the Employee may,
for a period of seven (7) days following the execution of this Agreement, revoke
acceptance thereof. This revocation must be done in writing and delivered to the
Company’s Legal Department before the close of business on the seventh day. This
Agreement shall not become effective until the expiration of this seven-day
revocation period.

 

Page 22 of 24

--------------------------------------------------------------------------------

 

 

 

19.

Headings. The headings contained in the Agreement are for reference purposes
only and shall not in any way affect the meaning or interpretation of this
Agreement.

 

 

20.

Survival. For the avoidance of doubt, Sections 3.1, 3.2, 4.3, 5, 6, 7, 8.15 and
10 of the Plan shall survive and continue to apply to the Employee and the
Company.

 

 

21.

Confidentiality. The Employee agrees that he will keep the terms of this
Agreement confidential and will not disclose such terms and contents of this
Agreement or any discussions between the Employee and Company related to the
Agreement or the circumstances surrounding the Employee’s separation from
employment with Company, except as required by law, or for tax, accounting or
financial purposes. However, the Employee understands that he may discuss this
Agreement with his attorney and spouse. If a disclosure by the Employee is
required for an appropriate tax or accounting purpose or to the Employee’s
spouse, the Employee will communicate the confidentiality provisions of this
Agreement to any person to whom such disclosure is made, and any further
disclosure by such person to any individual or entity shall be deemed a
disclosure by the Employee in violation of this Agreement. Nothing in this
section is intended to or shall prohibit the Employee from: (i) providing
truthful testimony compelled by applicable law or legal process; or (ii)
cooperating fully and truthfully with any government authority conducting an
investigation into any potential violation of any law or regulation.

 

Page 23 of 24

--------------------------------------------------------------------------------

 

 

IT IS VERY IMPORTANT THAT YOU CAREFULLY READ AND UNDERSTAND ALL THE TERMS OF
THIS AGREEMENT BEFORE YOU SIGN IT.
YOU SHOULD CONSULT WITH A LAWYER BEFORE SIGNING.

 

 

SO AGREED           EMPLOYEE GRAY TELEVISION, INC.     By:
__________________________ By: __________________________    
______________________________  ______________________________ Print Name Print
Name     ______________________________ ______________________________ Date
Date     

 

 

 

Page 24 of 24